Exhibit 10.10

 

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”), effective as of the date of execution,
is entered into by and between Up North Plastics, Inc. (“Up North”), having a
business address of 9480 Jamaica Ave. S. Cottage Grove, Minnesota 55016, on the
one hand and Ag-Bag International Limited (“Ag-Bag”), having a business address
of 2320 S.E. Ag-Bag Lane, Warrenton, Oregon 97146, on the other hand
(hereinafter collectively “the Parties”).

WHEREAS, the Parties entered into a Letter of Intent on February 27, 2004, and
amended the same on May 5, 2004 (the “LOI”).

WHEREAS, Up North has filed a lawsuit against Ag-Bag styled Up North Plastics,
Inc. v. Ag-Bag International Limited, Civil Action No. 304-CV-1946-L, pending in
the United States District Court for the Northern District of Texas, Dallas
Division, alleging that Ag-Bag has breached the LOI (the “Lawsuit”).

WHEREAS, Ag-Bag denies any allegations by Up North that Ag-Bag has breached the
LOI.

WHEREAS, the Parties entered into a Supply Agreement executed on December 20,
1991 that was subsequently modified by addenda or amendments dated June 19,
1992; February 1, 1993; November 17, 1993; December 20, 1995, and February 2,
2000 (the Supply Agreement and all of its addenda and amendments are hereinafter
collectively referred to as the “Supply Agreement”).

WHEREAS, Up North has initiated arbitration against Ag-Bag, in the State of
Minnesota, alleging, inter alia, that Ag-Bag has breached and repudiated the
Supply Agreement, and that said actions have resulted in damages to Up North,
including but not limited to damages to its reputation, styled as Up North
Plastics, Inc., Claimant v. Ag-Bag International Limited, Respondent, pending
before the American Arbitration Association, Case No. 65 181 Y 00441 04 (the
“Arbitration”).

WHEREAS, Ag-Bag denies any allegations by Up North that Ag-Bag has breached or
repudiated the Supply Agreement.

WHEREAS, the Parties wish to avoid the uncertainty, risks and expense of further
litigation and/or arbitration and seek a resolution and settlement of the
Lawsuit and the Arbitration described above.

NOW, THEREFORE, in accordance with the foregoing recitals, and in consideration
of the mutual covenants and promises contained herein, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1.

Preamble: The preceding recitals are incorporated herein by reference.



 



 

 

2.          Payment: Within (5) days of execution of this Agreement, Ag-Bag will
pay Up North FOUR HUNDRED THOUSAND and 00/100 (USD) ($400,000). Ag-Bag will make
a single payment of this amount by wire transfer using the following wire
transactions instructions:

 

Bank of America – Dallas, Texas

ABA#111000025

 

 

For Credit to: Up North Plastics, Inc.

Account No. 004776637884

3.

Ending the Lawsuit and Arbitration:

 

(a)        Within five (5) business days of receipt by North of the payment
called for in paragraph 2 above, the Parties will file in the Lawsuit an Agreed
Motion to Dismiss the Lawsuit with prejudice. The agreed motion and order shall
also state, and the Parties agree, that each Party shall bear its own attorneys’
fees, expenses, and costs.

(b)        With in five (5) business days of receipt by Up North of the payment
called for in paragraph 2 above, the Parties will file in the Arbitration an
Agreed Motion to Dismiss the Arbitration with Prejudice, together with an agreed
order to dismiss the Arbitration with prejudice. The agreed motion and order
shall also state, and the Parties agree, that each Party shall bear its own
attorneys’ fees and expenses, and the Arbitration costs and fees shall be shared
equally by the Parties.

(c)        Subject to prior receipt of the payment set forth in Paragraph 2
above, Up North releases, acquits, and forever discharges Ag-Bag and its
shareholders, directors, officers, parent and subsidiary entities,
representatives, successors, assignees, employees of and from any claims that
were, or reasonably could have been, asserted by Up North against Ag-Bag in the
Lawsuit and/or the Arbitration. The Parties agree that the foregoing release
shall apply to any subsequent purchaser of any of Ag-Bag’s assets (including
Ag-Bag’s corporate shell), BUT THIS RELEASE DOES NOT APPLY TO, AND SHALL NOT BE
CONSTRUED TO APPLY TO, MILLER-ST. NAZIANZ, ANY ORGANIZATION IN PRIVITY WITH
MILLER ST. NAZIANZ, AND/OR ANY OFFICER EMPLOYEE AND/OR SHAREHOLDER OF MILLER-ST
.NAZIANZ, INCLUDING, BUT NOT LIMITED TO, JOHN MILLER, REGARDLESS OF ANY
PURCHASE(S) OF ANY OF AG-BAG’S ASSETS, (INCLUDING AG-BAG’S CORPORATE SHELL) THAT
HAVE BEEN MADE OR MAY IN THE FUTRE BE MADE BY MILLER-ST. NAZIANZ, ANY
ORGANIZATION IN PRIVITY WITH MILLER-ST. NAZIANZAND/OR ANY OFFICER, EMPLOYEE
AND/OR SHAREHOLDER OF MILLER-ST. NAZIANZ (INCLUDING BUT NOT LIMITED TO JOHN
MILLER).



 



 

 

(d)        Ag-Bag hereby releases, acquits, and forever discharges Up North and
its shareholders, directors, officers, parent and subsidiary entities,
representative, successors, assignees, employees of and from any claims that
were, or reasonably could have been, asserted by Ag-Bag against Up North in the
Lawsuit and/or the Arbitration.

(e)        NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT TO THE CONTRARY, THE
PARTIES HEREBY AGREE AND ACKNOWLEDGE THAT UP NORTH CURRENTLY HAS CLAIMS PENDING
IN MINNESOTA AGAIN MILLER-ST. NAZIANZ, INC., AND THAT IT IS THE INTENTIONS OF
THE PARTIES THAT NOTHING IN THIS SETTLEMENT AGREEMENT BE CONSTRUED TO RELEASE
MILLER ST. NAZIANZ, INC. FROM ANY CLAIMS THAT UP NORTH HAS BROUGHT, OR COULD
BRING, OR DAMAGES SOUGHT FROM OT THAT UP NORTH COULD SEEK AGAINST MILLER-ST.
NAZIANZ, INC., INCLUDING WITHOUT LIMITATION, THE LAWSUIT STYLED AS UP NORTH
PLASTICS, INC. v. MILLER ST. NAZIANZ, INC., CASE NO. 05-116DSDSRN, PENDING IN
UNITED STATES DISTRICT COURT FOR THE THIRD DIVISION DISTRICT OF MINNESOTA.

4.          Availability and Future Actions Regarding the Supply Agreement:
Ag-Bag agrees that it will not, either acting alone or as a party with others,
assert a claim, demand, or cause of action challenging the validity of the
enforceability of the Supply Agreement in any forum, nor voluntary and
materially assist any third party to do so. Additionally, Ag-Bag will make
itself and its officers (including Larry Inman and Mike Wallis) available for
discovery purposes and trial in connection with any claim that Up North now has,
or may in the future have, against Miller-St. Nazianz, including but not limited
to the dispute pending in the United States District Court, District of
Minnesota, Third Division, Case No. 05cv116. Ag-Bag shall also utilize its best
efforts to make Mike Schoville available for discovery purposes and trial in
connection with any claim that Up North may now have, or in the future may have,
against Miller-St. Nazianz, including, but not limited to the dispute pending in
the United States District Court, District of Minnesota, Third Division, Case
No. 05cv116.

5.          Binding on Parties Successors: This Agreement shall be biding upon
and inure to the benefit of the Parties and their respective successors and
assigns.

6.          Counterparts and Facsimiles: This Agreement (including and exhibits
thereto) may be executed in counterparts and each Party may execute a
counterpart which, when executed and delivered, shall be deemed to be an
original; all counterparts taken together shall constitute but one and the same
instrument. A telecopied facsimile of an executed counterpart of this Agreement
shall be sufficient to evidence the binding agreement of a party to terms
hereof.



 



 

 

7.          Dispute Resolution. Any dispute between the Parties relating to this
Agreement and/or the interpretation of this Agreement shall be submitted to
binding arbitration in the State of Minnesota. Said arbitration will be
administered by the America Arbitration Association, and a three arbitrator
panel shall preside over the arbitration. Each party will select one arbitrator
and the two selected arbitrators shall agree upon the appointment of a third
arbitrator. The decision of the three-arbitrator tribunal shall be final and
biding on the Parties and not appealable in any court of law or other
arbitration proceeding.

IN WITNESS WHEREOF, this Agreement is executed as indicated below:

Up North Plastics, Inc., a Minnesota corporation

 

By: /s/ Steven G. Ross

 

Name: Steven G. Ross

 

Title: President

 

Date:

2/9/05

 

 

Ag-Bag International Limited, a New York corporation

 

By: /s/ Larry Inman

 

 

Name: Larry Inman

 

 

Title: President, Chairman of the Board

Date:

2/9/05

 

 

 

 

 

 